Name: Commission Implementing Regulation (EU) No 1282/2014 of 2 December 2014 amending Implementing Regulation (EU) No 180/2014 as regards maximum quantities of processed products which may be exported or dispatched from Spanish and French outermost regions and the third countries concerned
 Type: Implementing Regulation
 Subject Matter: regions of EU Member States;  Europe;  trade;  tariff policy;  foodstuff;  agricultural activity
 Date Published: nan

 3.12.2014 EN Official Journal of the European Union L 347/13 COMMISSION IMPLEMENTING REGULATION (EU) No 1282/2014 of 2 December 2014 amending Implementing Regulation (EU) No 180/2014 as regards maximum quantities of processed products which may be exported or dispatched from Spanish and French outermost regions and the third countries concerned THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 228/2013 of the European Parliament and of the Council of 13 March 2013 laying down specific measures for agriculture in the outermost regions of the Union and repealing Council Regulation (EC) No 247/2006 (1), and in particular Article 14 thereof, Whereas: (1) Article 15(1) of Commission Implementing Regulation (EU) No 180/2014 (2) provides for the possibility for operators to export, in the context of traditional trade flows or regional trade, and to dispatch, in the context of traditional trade flows, processed products containing raw materials which have benefited from specific supply arrangements as referred to in Article 10 of Regulation (EU) No 228/2013. Processors intending to export or dispatch those products in this context may do so within the limits of the annual quantities indicated in Annexes II to V to Implementing Regulation (EU) No 180/2014. The list of third countries to which those products can be exported is set out in Annex VI to that Implementing Regulation. (2) The French authorities requested the Commission to adapt the list in Annex II to Implementing Regulation (EU) No 180/2014 with respect to Martinique by changing the maximum quantities of processed products corresponding to codes CN 0403 10, and CN 1101 00 and by adding quantities for products corresponding to codes CN 2202, CN 2105 and CN 2007. For Guadeloupe, they requested the Commission to adapt this list by changing the maximum quantities for products corresponding to codes CN 1101 00 and CN 2309 90, and by adding quantities for products corresponding to codes CN 0402 10 and CN 2007, 2008 and 2009. They also requested to add new third countries for Martinique and Guadeloupe in the list in Annex VI to that Implementing Regulation. (3) The maximum quantities of processed products which can be exported or dispatched annually from Canary Islands in the context of traditional exports and consignments are set in Annex IV to Implementing Regulation (EU) No 180/2014 and the quantities which can be exported annually from the Canary Islands in the context of regional trade are set in Annex V to that Implementing Regulation. (4) Spanish authorities requested the Commission to simplify the lists in Annexes IV and V to Implementing Regulation (EU) No 180/2014 by summing the quantities of processed product corresponding to subheadings related to codes CN 1806 and CN 1905. (5) Implementing Regulation (EU) No 180/2014 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Implementing Regulation (EU) No 180/2014 Annexes II, IV, V and VI to Implementing Regulation (EU) No 180/2014 are amended in accordance with the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 78, 20.3.2013, p. 23. (2) Commission Implementing Regulation (EU) No 180/2014 of 20 February 2014 laying down rules for the application of Regulation (EU) No 228/2013 of the European Parliament and of the Council laying down specific measures for agriculture in the outermost regions of the Union (OJ L 63, 4.3.2014, p. 13). ANNEX Annexes II, IV, V and VI to Implementing Regulation (EU) No 180/2014 are amended as follows: (1) In Annex II, the tables for Martinique and Guadeloupe are replaced by the following: Martinique (Quantity in kilograms (or litres *)) CN code To the Union To third countries 0403 10  77 500 1101 00  199 500 2309 90  102 000 2202 229 000 5 500 2105 146 000  2007 1 000 500 Guadeloupe (Quantity in kilograms (or litres *)) CN code To the Union To third countries 0402 10 45 000  1101 00  128 000 2309 90  522 000 2007-2008-2009 4 000  (2) Annex IV is amended as follows: (a) the lines corresponding to subheadings 1806 10, 1806 20, 1806 31, 1806 32 and 1806 90 are replaced by the following: 1806 490 500 265 000 (b) the lines corresponding to subheadings 1905 20, 1905 31, 1905 32, 1905 40, and 1905 90 are replaced by the following: 1905 916 500 878 000 (3) Annex V is amended as follows: (a) the lines corresponding to subheadings 1806 10, 1806 31, 1806 32 and 1806 90 are replaced by the following: 1806 266 000 (b) the lines corresponding to subheadings 1905 31 and 1905 32 are replaced by the following: 1905 225 000 (4) The part of Annex VI concerning the French overseas departments is replaced by the following: RÃ ©union: Mauritius, Madagascar and Comoros Martinique: Lesser Antilles (1), Surinam and HaÃ ¯ti Guadeloupe: Lesser Antilles, Surinam and HaÃ ¯ti French Guiana: Brazil, Surinam and Guyana (1) Lesser Antilles: Virgin Islands, Saint Kitts and Nevis, Antigua and Barbuda, Dominica, Saint Lucia, Saint Vincent and the Grenadines, Barbados, Trinidad and Tobago, Sint Maarten, Anguilla.